Citation Nr: 0618984	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  98-10 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for residuals of a back 
injury.  

5.  Entitlement to service connection for migraine headaches.  

6.  Entitlement to service connection for amnesia.  

7.  Entitlement to service connection for metastatic lesions 
of the spine, claimed as due to Agent Orange exposure.  

8.  Entitlement to service connection for degenerative disc 
disease, claimed as due to Agent Orange exposure.  

9.  Entitlement to service connection for spina bifida 
occulta, claimed as due to Agent Orange exposure.  

10.  Entitlement to nonservice connected pension benefits, to 
include extraschedular considerations under 38 C.F.R. 
§ 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to May 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  




FINDINGS OF FACT

1.  The veteran's bilateral hearing loss and tinnitus, first 
manifested many years after service, are not related to his 
military service.  

2.  The veteran has a verified stressor related to his 
service in Vietnam.  

3.  Competent medical evidence of a diagnosis of PTSD is not 
of record. 

4.  The veteran's back disorder, first manifested many years 
after service, is not related to his military service.  

5.  During a Board hearing held in April 2006, the veteran 
withdrew his appeal with respect to the issues of entitlement 
to service connection for migraine headaches; amnesia; and 
metastatic lesions of the spine, degenerative disc disease, 
and spina bifida occulta, claimed as due to Agent Orange 
exposure.  

6.  The veteran is not currently service connected for any 
disabilities.  

7.  The veteran's nonservice connected disabilities include: 
migraine headaches, PTSD, amnesia, jungle rot, bilateral 
hearing loss, tinnitus, painful callus of the left foot, 
residuals of a back injury, degenerative disc disease, 
metastatic lesions of the spine, bronchitis, degenerative 
joint disease, prostate gland injuries, arthritis of the 
shoulder, hypertension and spina bifida all rated as non 
compensable, and glaucoma, and depression, both rated as 10 
percent disabling.  

8.  The veteran was born in March 1948, has a 10th grade 
education, and has work experience as a custodian.

9.  The veteran does not have one nonservice-connected 
disability ratable at 60 percent or more, or a single 
disability rated at 40 percent or more with additional 
nonservice-connected disabilities to bring the combined 
rating to 70 percent or more.

10.  The veteran's disabilities do not produce total 
disability and are not sufficient to preclude the average 
person from engaging in substantially gainful employment.  

11.  The veteran is not unemployable by reason of disability, 
age, education, and occupational history.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2005).  

2.  Tinnitus was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2005).  

3.  PTSD was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005). 

4.  A back disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

5.  The criteria for withdrawal of the veteran's substantive 
appeal, concerning his claim for service connection for 
migraine headaches, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).  

6.  The criteria for withdrawal of the veteran's substantive 
appeal, concerning his claim for service connection for 
amnesia, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).  

7.  The criteria for withdrawal of the veteran's substantive 
appeal, concerning his claim for service connection for 
metastatic lesions of the spine, claimed as due to Agent 
Orange exposure, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).  

8.  The criteria for withdrawal of the veteran's substantive 
appeal, concerning his claim for service connection for 
degenerative disc disease, claimed as due to Agent Orange 
exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).  

9.  The criteria for withdrawal of the veteran's substantive 
appeal, concerning his claim for service connection for spina 
bifida occulta, claimed as due to Agent Orange exposure have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2005).  

10.  The criteria for entitlement to nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 1155, 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 
4.15, 4.16, 4.17 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service, 
and for some disorders, including arthritis, hearing loss and 
tinnitus, service connection may be presumed if manifested to 
a compensable degree within the first post-service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  Generally, service connection 
requires:  (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred in service.  See, e.g., Pond v. West, 12 
Vet. App. 341 (1999).  Service connection may also be granted 
for a disease diagnosed after discharge when the evidence 
indicates it was incurred in service.  38 C.F.R. § 3.303(d).


Bilateral Hearing Loss and Tinnitus

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  
38 C.F.R. § 3.385. 

The record does not show that the veteran had a bilateral 
hearing loss or tinnitus in service or within the first post 
service year.  At separation in April 1970, he denied hearing 
loss and ear trouble.  However, in this case, the record 
contains evidence that the veteran was exposed to combat in 
Vietnam, and was a light weapons infantryman.  Therefore, 
exposure to acoustic trauma during service is conceded.  
However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  The veteran must still establish his 
claim by competent medical evidence tending to show a nexus 
between current findings and service.  

The first evidence of a right ear hearing loss occurs on VA 
examination in August 1997, and bilateral hearing loss is 
noted in June 2003, when a VA examination report showed the 
following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
40
LEFT
15
15
15
15
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 in the left ear.  The 
veteran also has a diagnosis of tinnitus on VA examination in 
August 1997 and right ear tinnitus on VA examination in June 
2003.  
However, there is nothing in the record to show a nexus 
between the current bilateral hearing loss or tinnitus and 
service.  On the contrary, in June 2003, a VA examiner opined 
that the hearing loss and the tinnitus are not related to 
service.  While the opinions rendered in June 2003 were after 
examining the veteran, but without a review of the claims 
file, the examiner offered an addendum in November 2003, 
after reviewing the file.  The examiner stated that the 
tinnitus and hearing loss were not related to service.  This 
opinion stands uncontradicted in the record.  As such, the 
claim must be denied.  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).  Under 38 
C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders.  38 C.F.R. § 
4.125 (2005).

The veteran has reported that one of his stressors was 
witnessing the death of his friend in combat in Vietnam.  
Records received from the Center for Unit Records Research in 
April 2002 confirm the death of the identified person in the 
veteran's unit.  Thus this stressor has been verified.

While the veteran was treated during service for a complaint 
of hallucinations in October 1968, no diagnosis was offered 
and the service medical records show no reference to 
treatment for a psychiatric disorder.  At his March 1970 
discharge examination, the mental component of the 
examination was normal.  Thereafter, reference to a 
psychiatric disability is not shown in the record until 
August 1997, on VA examination when the examiner stated that 
schizophrenic reaction should be ruled out.  An October 1997 
VA Agent Orange examination report shows a finding of 
"probably" PTSD.  VA outpatient treatment records show a 
finding of depressive disorder, with psychotic features, rule 
out PTSD in August 1998.  The records show a finding of 
depression in October 2001, and in March 2002, PTSD, 
depressive disorder and cannabis abuse were diagnosed. 

The veteran has undergone several VA examinations, including 
psychological testing, and none has found that he has PTSD.  
On VA examinations in August 1997, one examiner found 
polysubstance abuse, and another that same month found that 
schizophrenic reaction should be ruled out.  That examiner 
also stated that the veteran appeared to be faking but that 
PTSD needed to be ruled out.  In February 2002, the examiner 
diagnosed cannabis dependence, and in July 2003, depressive 
disorder was diagnosed, and the examiner reported that the 
examination, and psychological testing did not support a 
diagnosis of PTSD.  The claims file and computerized records 
were reviewed.  When the veteran was examined by VA in 
January 2005, it was opined that the veteran failed to meet 
the criteria for PTSD, and cannabis dependency was diagnosed.  
This was based on examination of the veteran, review of his 
records, and psychological testing.

In this case, after weighing and balancing all the evidence 
of record, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  While a stressor has been verified, the evidence does 
not provide a diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a).

The Board considers the findings and opinions of the most 
recent VA examiners to be quite probative and accepts those 
findings over the indication of PTSD in the outpatient 
treatment records and on the Agent Orange examination.  The 
recent VA opinions are based on extensive review of the 
veteran's claims file, psychological testing and examination 
of the veteran.  That evidence has considerably more weight 
than the finding on the Agent Orange examination, and on the 
outpatient treatment which was unaccompanied by an 
examination, review of medical records or a rationale for the 
finding.  

Residuals of a Back Injury

The veteran's service medical records show no back injury and 
there is no indication of any back complaints, diagnosis or 
treatment in service.  At separation in April 1970, the 
veteran denied having back trouble of any kind, and on 
clinical evaluation, his spine was normal.  Neither is there 
a showing of arthritis within the first post-service year.  
He has currently been diagnosed with back pain and muscle 
spasms in 1996 and 1997 on VA outpatient treatment, and on VA 
examination in 1997, chronic recurrent lumbar strain was 
diagnosed.  Degenerative arthritis of the lumbar spine was 
diagnosed on VA examination in March 2003, based on X-rays.  
On VA examination in April 2004, the examiner examined the 
veteran, reviewed the claims file, and diagnosed degenerative 
disc disease of the lumbar spine, L5-S1.  He opined that the 
etiology of the lumbar spine disorder was due to degeneration 
due to aging and excessive usage.  It was stated that the 
current condition did not begin in service and is not related 
to an incident in service.  The rationale was that there was 
a gap of 29 years from the time the veteran left service 
until he was evaluated for his back.  Thus there are no 
inservice manifestations and no nexus between service and the 
current findings.  Service connection is not warranted. 

Pension Benefits

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. § 1521(j) and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  A veteran 
meets the service requirements if he served in the active 
military, naval, or air service, (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service- 
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period  
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  See 38 U.S.C.A. § 1521 (West 2002).  The  
provisions of 38 U.S.C.A. § 1502 were amended, effective in 
September 2001, to provide that VA will consider a veteran to 
be permanently and totally disabled if he is a patient in a 
nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes.  See Pub. L. No. 107-103, Section 206(a), 115 Stat. 
990 (Dec. 27, 2001); 38 C.F.R. § 3.114 (2004).  In addition, 
a disability pension is payable to each veteran who served in 
the active military, naval, or air service for 90 days or 
more during a period of war and who is 65 years of age or 
older.  See 38 U.S.C.A. § 1513 (West 2002).  

In this case, the veteran served on active duty in the Army 
from April 1968 to May 1970, including service in the 
Republic of Vietnam.  In October 2004, the veteran filed the 
present claim seeking entitlement to a VA non-service-
connected pension.  The veteran was born in 1948, and 
therefore does not qualify for pension under 38 U.S.C.A. § 
1513 (West 2002).  Based on his testimony in the April 2006 
hearing transcript, the veteran does not receive Social 
Security Administration disability benefits, which is another 
basis for finding  permanent and total disability for VA 
pension purposes under 38 U.S.C.A. § 1502 (West 2002).

In this case, to be eligible for VA pension, evidence of 
record must demonstrate that the veteran is permanently and 
totally disabled from nonservice-connected disabilities that 
are not the result of the his own willful misconduct. For the 
purposes of pension benefits, a person shall be considered to 
be permanently and totally disabled if such person is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or is 
suffering from, (1) any disability which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of  
such a nature or extent as to justify a determination that  
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502(a) (West 2002); 38 C.F.R.  
§§ 3.340(b), 4.15 (2005).  One way for a veteran to be 
considered permanently and totally disabled for pension 
purposes is to satisfy the "average person" test of 38 
U.S.C.A. § 1502(a) and 38 C.F.R. § 4.15.  See Brown v.  
Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 
Vet. App. 282 (1992).  To meet this test, the veteran must 
have the permanent loss of use of both hands or feet, or one 
hand and one foot, or the sight of both eyes, or be 
permanently helpless or permanently bedridden; or the 
permanent disabilities must be rated, singly or in 
combination, as 100 percent.  

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure or follow substantially gainful employment by reason 
of such disability.  Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17 (2005).  The percentage requirements of 38 
C.F.R. § 4.16 are as follows: if there is only one 
disability, this disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16 (2005).

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployability by 
reason of his disabilities, age, occupational background and 
other related factors, a permanent and total disability 
rating for pension purposes may be assigned on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(2), 4.17(b) 
(2005).

The veteran is not currently service-connected for any 
condition.  The Board acknowledges that VA outpatient 
treatment records have found that the veteran has arthritis 
of the right shoulder in September 1990 and hypertension in 
February 2002.  The Board finds that based on the March 2003 
VA examination finding of flexion and abduction of the right 
shoulder from 0 to 180 degrees, internal and external 
rotation to 90 degrees, and flexion to 145 degrees, a 
noncompensable rating would be assigned for the shoulder 
arthritis under DC 5201.  As to the hypertension, on VA 
examination in March 2003, the examiner found that the 
veteran had normal blood pressure without any type of 
hypertensive medication.  Thus a noncompensable rating would 
be warranted under DC 7101.  He has also been diagnosed with 
a painful callus of the left foot on VA examination in April 
2004.  A noncompensable evaluation would be assigned under DC 
5284.  See, 38 C.F.R. § 4.31 (2005).  His nonservice-
connected disabilities are as follows: migraine headaches, 
PTSD, amnesia, jungle rot, bilateral hearing loss, tinnitus, 
residuals of a back injury, degenerative disc disease, 
metastatic lesions of the spine, bronchitis, degenerative 
joint disease, prostate gland injuries, and spina bifida all 
properly rated as non compensable, and glaucoma, and 
depression, both rated properly rated as 10 percent 
disabling.  (See, VA radiologic studies in October and 
November 1996, July 1998, September 1998, and March 2003, VA 
outpatient treatment records dated from the 1990's to 2003, 
and VA examination reports dated in August 2000, February 
2002, March 2003, April 2003, June 2003, July 2003, October 
2003, November 2003, April 2004 and January 2005).  

Evidence of record does not demonstrate that the veteran is 
permanently and totally disabled from nonservice-connected 
disabilities that are not the result of his own willful 
misconduct.  In light of the above findings, it is evident 
that the veteran does not have a single disability that is 
totally disabling.  After using the combined rating schedule 
under 38 C.F.R. § 4.25, the veteran's disabilities are not 
more than 30 percent disabling. Therefore, the veteran does 
not objectively warrant a permanent and total disability 
evaluation for pension purposes.  In addition, the veteran 
does not have disabilities, which would meet the "average 
person" test for permanent and total disability.  See 38 
U.S.C.A. § 1502(a); 38 C.F.R. §§ 4.15, 4.16 (2005).

Evidence of record in this case also does not show that the 
veteran warrants consideration of entitlement to nonservice-
connected pension benefits on an extraschedular basis.  

On VA examination in March 2003, the veteran indicated that 
he left work as a pulpwood hauler and skidder operator due to 
back pain.  In June 2003, the veteran stated that he last 
worked in 2000 and did not work in 1999 since he was in jail.  
The Board notes that during his hearing before the 
undersigned in April 2006, the veteran testified that he last 
worked in 1996 and left because of his back and that he 
stopped logging in 1991 due to drug usage.  He stated that he 
left a job in the mechanic shop when he couldn't see very 
well.  He reported that since getting out of prison in 2000 
he has been doing odd jobs, such as raking yards and picking 
up paper.  He reported that there were no jobs available but 
if there were, he could do a light job such as a security 
guard.  He testified that he wanted to work.  He also 
reported that along with his back and inability to get along 
with people, his marijuana habit also kept him from working.  

Objective evidence of record does not show that the veteran 
is unemployable by reason of disability, age, education, and 
occupational history.  In fact, based on his own testimony in 
the May 1996 hearing transcript, the veteran left work in 
1991 due to drug use.  He blamed his use of drugs as one of 
his problems in securing employment and stated that he could 
do light labor.   

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, the 
veteran's claim for entitlement to nonservice-connected 
pension benefits is not warranted.

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the issues 
for service connection in April 2001.  That letter properly 
complied with the requirements noted above and was sent after 
initial denial.  The unfavorable RO decision that is the 
basis of this appeal was already decided before the section 
5103(a) notice requirements were enacted in November 2000.  
The Court acknowledged in Pelegrini at 120 that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received.  The requisite notice was ultimately 
provided to the appellant before the final transfer and 
certification of the case to the Board, and he had ample time 
in which to respond to the notice letter.  The Board finds 
that the present adjudication of these issues will not result 
in any prejudice to the appellant.  

In January 2002, the veteran was provided with proper notice 
on the pension issue.  That letter properly complied with the 
requirements noted above, and was timely sent, prior to the 
April 2002 denial.  Thus the Board finds that the present 
adjudication of these issues will not result in any prejudice 
to the appellant.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims for service connection, and for pension, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, he 
has been examined by VA, and records have been obtained.  He 
has not identified any records which could be pertinent to 
his claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  

Entitlement to Service Connection for Migraine Headaches; 
Amnesia; and Metastatic Lesions of the Spine, Degenerative 
Disc Disease, and Spina Bifida Occulta, claimed as due to 
Agent Orange exposure.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  In this case, 
the appellant has withdrawn his appeal with respect to the 
issues of entitlement to service connection for migraine 
headaches; amnesia; and metastatic lesions of the spine, 
degenerative disc disease, and spina bifida occulta, claimed 
as due to Agent Orange exposure.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to those issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal of those 
issues, and the matters are dismissed.


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  

Service connection for post-traumatic stress disorder (PTSD) 
is denied.  

Service connection for residuals of a back injury is denied.  

Entitlement to nonservice-connected pension benefits is 
denied. 

The claim of entitlement to service connection for migraine 
headaches is dismissed.  

The claim of entitlement to service connection for amnesia is 
dismissed.  

The claim of entitlement to service connection for metastatic 
lesions of the spine, claimed as due to Agent Orange 
exposure, is dismissed.  

The claim of entitlement to service connection for 
degenerative disc disease, claimed as due to Agent Orange 
exposure, is dismissed.  

The claim of entitlement to service connection for spina 
bifida occulta, claimed as due to Agent Orange exposure, is 
dismissed.  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


